Citation Nr: 1755481	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-29 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depressive disorder, NOS.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's wife


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


REPRESENTATION

Appellant represented by:	Seth C. Berman, Esq.


INTRODUCTION

The Veteran had active duty service from August 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In August 2017, the Veteran testified at a Travel Board hearing at the RO in New Orleans, Louisiana, before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claim. 

Although the Board recognizes that the Veteran's attorney representative sent VA a letter indicating his withdrawal in August 2017, the Board finds that the Veteran's attorney representative remains as listed on the cover page above. Here, the Veteran's attorney representative's letter to withdraw was submitted after certification of the appeal to the Board, and he did not provide good cause reasons for the withdrawal, as required under 38 C.F.R. § 20.608. Moreover, the Board notes that the August 2017 Travel Board hearing, the Veteran indicated that he was still represented by his attorney (as listed on the cover page above), but that his attorney was not able to attend the hearing that day. The Veteran agreed to waive his attorney's appearance at the hearing, and agreed to proceed with the Travel Board hearing pro se. Given the procedural facts in this case, the Board finds that the attorney representative has not properly withdrawn from the case and must remain. The Board recognizes that a September 2017 VA letter notified the Veteran and his representative of the attorney representative's withdrawal. However, after certification, jurisdiction of this matter lies with the Board. Because proper procedure to withdraw has not been complied with, the Board finds that the VA September 2017 notification letter does not apply and is not considered valid. 

The Board notes that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). Given the holding in Clemons, and the evidence that shows that in addition to PTSD, the Veteran had also been diagnosed with depressive disorder, NOS, the Board has recharacterized the issue on appeal, as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD as a result of his service in Vietnam. The Veteran's DD-214 indicates that the Veteran served during the Vietnam War era and received a Vietnam Service Medal and a Vietnam Campaign Medal. 

Pursuant to 38 C.F.R. § 3.304 (f), service connection for PTSD requires: medical evidence of a diagnosis of the condition, a medically established link between the current symptoms and an in-service stress, and credible supporting evidence that the claimed in-service stressor occurred. In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy." See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressor. See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes that the regulations governing PTSD were amended, effective July 13, 2010. 75 Fed. Reg. 39843 -52 (July 13, 2010). Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service. Id. 

"[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See 38 C.F.R. § 3.304 (f)(3). 

Given the above facts and applicable law, the Board finds that the Veteran has confirmed service in Vietnam, and, thus, his fear of hostile military or terrorist activity is conceded under 38 C.F.R. § 3.304 (f) (3). The Board finds the Veteran's reported identified stressors to be related to the Veteran's fear of hostile military or terrorist activity. Considering the Veteran's assertions and his corroborating DD-214 and military personnel records, the Board finds this information to be sufficient to establish that the Veteran was in Vietnam and feared hostile military activity, to include "experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See 38 C.F.R. § 3.304 (f)(3) (2015). Thus, this matter turns upon whether there is a current diagnosis of PTSD, and if so, whether, in accordance with the liberalized law, there is a nexus between the Veteran's in-service stressors and his diagnosed PTSD.

The Veteran was afforded VA examinations in November 2010 and February 2011. The November 2010 VA examiner found current diagnoses of, in relevant part, PTSD and depressive disorder, NOS, and noted the Veteran's asserted stressors, but did not include an opinion as to the etiology of the Veteran's acquired psychiatric disorders. Contradictory to the November 2010 VA examiner's finding, the February 2011 VA examiner reviewed the November 2010 VA examination report, but found that the Veteran's responses indicate exaggeration. The February 2011 VA examiner proceeded to conduct a new VA examination, and concluded that the Veteran has a current diagnosis, in relevant part, of depressive disorder, NOS, but did not find a current diagnosis of PTSD.

Given the contradictory evidence of record, the Board remands this matter for an additional VA examination to clarify the Veteran's currently diagnosed acquired psychiatric disorders, with the VA examiner reviewing the November 2010 and February 2011 VA examinations and providing an explanation that reconciles any contradictory findings. The VA examiner is directed to provide an opinion as to the etiology of each identified acquired psychiatric diagnosis.

The examiner is reminded that application of the DSM-IV is necessary in this case. The Secretary of VA has determined that the DSM-5 does not apply to claims certified to the Board prior to August 4, 2014, even if such claims were subsequently remanded to the AOJ. See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014). Given that the DSM-IV criteria apply to the Veteran's service connection claim, he is entitled to review of the evidence of record under those criteria and an opinion utilizing those criteria must be provided. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). The Board stresses that the requested opinion is for the purposes of making a legal determination on the Veteran's disability claim, not for rendering clinical treatment.

Additionally, the Board remands for a new VA examination that considers the testimonies given by the Veteran and the Veteran's wife at the August 2017 Travel Board hearing. Such testimonies concerned the Veteran's symptomatology since service. Specifically, the Veteran testified that he has received treatment for his PTSD and that he believes that his PTSD is the result of his experiences in Vietnam, with symptoms of depression experienced since returning from service and worsening over time. The Veteran's wife testified that her husband was not the same after his service, and noted that the Veteran reacted to sirens and bells upon return. The Veteran's wife explained that such noises caused the Veteran to say "you've got to hit the dirt, there's mortars coming in." The Veteran's wife testified that she kept him from crawling underneath the bed at times, and that he "went through a period that he thought he was still in Vietnam." The Veteran asserted that such symptoms occurred right after Vietnam but have also continued. Therefore, upon remand, the VA examiner is to consider such assertions as to the Veteran's symptomatology since service.

Last, the Board directs the AOJ to ensure that all relevant treatment records have been obtained and associated with the electronic record. At the August 2017 Travel Board hearing, the Veteran explained that he began receiving treatment through VA in 1973, but that such treatment was not for psychiatric issues. Additionally, the Veteran testified that in more recent years he was treated for his PTSD by Dr. F. at VA Shreveport, and that Dr. F. told him that his diagnosed PTSD is the result of his Vietnam service. Such records should be associated with the Veteran's electronic claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, ongoing, and relevant VA and/ or private treatment records. Ensure that all VA treatment records, to include any relevant VA treatment records from 1973 and from VA Shreveport, are of record. See August 2017 Travel Board hearing transcript (testifying that he was diagnosed with PTSD and treated by Dr. F. at VA Shreveport). Associate any such records with the Veteran's electronic claims file.

If a negative response is received from any private or federal treatment provider, the claims file should be properly documented in this regard and the Veteran so notified.

2. Thereafter, schedule a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of any psychiatric disability found, to include PTSD and depressive disorder NOS. The electronic claims file, to include the Veteran's service treatment records, lay statements, and treatment records, must be reviewed by the examiner.

The VA examiner's opinion should specifically address the following: 

(a) Diagnose all current psychiatric disabilities and provide a full multi-axial diagnosis. Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 

(b) If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity in Vietnam during the Vietnam War Era.

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

(c) If a diagnosis of PTSD is warranted, and is not due to a fear of hostile military or terrorist activity, specify the specific claimed in-service stressor or stressors upon which that diagnosis is based. 

(d) Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disability, other than PTSD, was caused or aggravated by the Veteran's period of active service, or whether it at least as likely as not, had its onset during service. 

A complete explanation must be provided for all opinions. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

In rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's assertions, to include the Veteran and his wife's assertions as to the Veteran's symptomatology since service. See August 2017 Travel Board hearing transcript. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Also in rendering the requested opinion, the examiner to consider and reconcile, if necessary, the November 2010 and February 2011 examination reports. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




